Exhibit 10.1

 



RESOLUTION OF THE SHAREHOLDERS

 

OF

 

CANNABICS PHARMACEUTICALS INC.

 

 

 

The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived, held this 7th day of October, 2019;

 

WHEREAS there has been presented to and considered by this meeting a Motion to
elect a new Director and Board Member and remove two of our Directors and Board
Members at this time;

 

NOW THEREFORE BE IT RESOLVED that the majority of shareholders having considered
this matter, and having opened the floor to all those who voice a preference in
the issue and pursuant to NRS §78.320, have overwhelmingly decided and RESOLVED:

 

That, effective immediately,

 

Estery Giloz-Ram and Eran Ballan are hereby removed as Directors and Board
Members, and that Gabriel Yariv is hereby elected as Director and Board Member.

 

Gabriel Yariv, having been nominated, has accepted his position as DIRECTOR and
Board Member of the Company.

 

Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.

 

 

 

Dated: 7th October, 2019

 

 

 

/s/ Eyal Barad                               

Eyal Barad,

on behalf of Cannabics, Inc., Majority Shareholders

